Case 9:18-cv-80176-BB Document 572-1 Entered on FLSD Docket 06/08/2020 Page 1 of 3


                                                                           Page 1
                    RAMONA WATTS - CONFIDENTIAL
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.:9:18-cv-80176-BB/BR

     ----------------------------------------
     IRA KLEIMAN, as the personal             )
     representative of the Estate of David    )
     Kleiman, and W&K Info Defense            )
     Research, LLC                            )
                         Plaintiffs,.         )
                                              )
             v.                               )
                                              )
     CRAIG WRIGHT                             )
                         Defendant.           )
     ----------------------------------------

                         DEPOSITION OF RAMONA WATTS

                                       On

                           Thursday March 19, 2020

                               At the offices of:

                                  SCA Ontier
                                 Halton House,
                                 20-23 Holborn,
                                London EC1N 2JD,
                                United Kingdom

     Taken by:
     AMY COLEY, Court Reporter
     Case 9:18-cv-80176-BB Document 572-1 Entered on FLSD Docket 06/08/2020 Page 2 of 3

                                               Page 102                                                   Page 104
 1             RAMONA WATTS - CONFIDENTIAL                   1            RAMONA WATTS - CONFIDENTIAL
 2     conversations?                                        2   to the trust?
 3           A. He said things to me like, "Your             3         A. The key slices were not related to
 4     husbands is brilliant, what he's come up with,        4   a trust at all. The key slices were related to
 5     he's brilliant", that sort of stuff.                  5   electronic files that has Craig's notes in it. It
 6           Q. Anything else?                               6   had nothing to do with the trust.
 7           A. Yes, "Look after him, take care of           7         Q. Okay. So the key slices only were
 8     him, he's a" -- beep beep beep. He said some          8   to files that included Craig's notes?
 9     nasty things about him, but in a very joking          9         A. Yes.
10     manner, absolutely.                                  10         Q. And did those notes have anything
11           Q. Sure. Did he ever said to you that          11   to do with the ability to access Bitcoin?
12     he had no involvement in Bitcoin; did Dave ever      12         A. So, those notes were the beginnings
13     say that?                                            13   of Bitcoin and how he had written it and why he
14           A. That would be a very strange thing          14   had written it and all his research, and in those
15     to say to me, "Hi Ramona, I have no involvement in   15   notes there were formulas and algorithms on how
16     Bitcoin".                                            16   you calculate private keys.
17           Q. I agree.                                    17         Q. Right, but in those notes was the
18           A. That would be a very strange thing          18   ability to -- was it in those notes the private
19     to say to me. No.                                    19   keys to the Bitcoin that had been mined that was
20           Q. I agree it would be strange. That           20   now part of Wright International?
21     is why I am asking you if you are saying he said     21              MS. McGOVERN: I am going to object
22     that?                                                22   to the form of the question.
23                MS. McGOVERN: Object to the form.         23   BY MR. BRENNER:
24           A. I never said that he said that the          24         Q. You can answer.
25     all.                                                 25         A. So those notes had nothing to do
                                               Page 103                                                   Page 105
 1              RAMONA WATTS - CONFIDENTIAL                  1            RAMONA WATTS - CONFIDENTIAL
 2     BY MR. BRENNER:                                       2   with private keys. Those notes were all his notes
 3            Q. Okay.                                       3   on how he created Bitcoin and all the research and
 4            A. I said that he said to me, "Ramona          4   all the formula and algorithms.
 5     look after Craig, he's brilliant, if you see what     5         Q. So the key slices or key slice
 6     he's done he is brilliant. He is a pain in the        6   which Dave held one of actually had nothing to do
 7     arse, but you need to look after him".                7   with private keys to Bitcoin; correct?
 8            Q. Go back to, I think last exhibit we         8              MS. McGOVERN: I object to the form
 9     were on, I think it was exhibit 5. Did Craig ever     9   of the question. That is not the testimony that
10     explain to you why Dave was asked to hold the key    10   has been given.
11     slices you testified about?                          11              MR. BRENNER: Ms. McGovern, please.
12            A. Which one am I looking at, sorry,          12   The words are "object to the form". Anything more
13     exhibit 5?                                           13   is unacceptable.
14            Q. It is the first tab, yes, sure the         14              MS. McGOVERN: You are misstating
15     first tab ----                                       15   the record.
16                MR. SAOUL: The last tab, tab 35.          16              MR. BRENNER: Ms. McGovern, that is
17                MR. BRENNER: No -- yes, you are           17   unacceptable. The objection is to the form and
18     right, tab 35. Yes, my bad.                          18   you know better.
19            A. That e-mail?                               19              MS. McGOVERN: Mr. Brenner, I am
20     BY MR. BRENNER:                                      20   objecting to this form of questioning.
21            Q. Yes, on the top of my notebook.            21              MR. BRENNER: That is the end,
22            A. Yes, sorry what was your question?         22   thank you. Your objection is noted.
23            Q. It would be great if I could               23   BY MR. BRENNER:
24     remember it. My question was, did Craig ever tell    24         Q. Miss Watts, subject to that
25     you why Dave was asked to hold key slices related    25   objection, the notes -- Craig's notes that Dave




                                                                                 27 (Pages 102 to 105)
     Case 9:18-cv-80176-BB Document 572-1 Entered on FLSD Docket 06/08/2020 Page 3 of 3

                                                Page 106                                                  Page 108
 1              RAMONA WATTS - CONFIDENTIAL                 1           RAMONA WATTS - CONFIDENTIAL
 2     held a key slice, or one of the key slices to,       2         A. Perhaps in January.
 3     those notes had nothing to do with the private       3         Q. You received an e-mail in January
 4     keys to the Bitcoin that was being held by Wright    4   with very strange numbers?
 5     International. Is that not correct?                  5         A. Hmm hmm.
 6                MS. McGOVERN: Object to the form.         6         Q. Did use turn those over to your
 7            A. So, Mr. Brenner, I really don't            7   lawyers?
 8     know because I didn't write those notes and he       8         A. Yes, right away.
 9     wrote them before I met him. So I couldn't answer    9         Q. How many e-mails did you receive,
10     that question.                                      10   with strange numbers?
11     BY MR. BRENNER:                                     11         A. I think only one.
12            Q. Are those notes still in an               12         Q. You did not know the person who it
13     encrypted file?                                     13   was from, was there someone identified as the
14            A. Yes.                                      14   sender?
15            Q. The encrypted file that you helped        15         A. It was not a name, I don't think,
16     your husband unlock recently, through the help of   16   no, it was some strange made up thing, no.
17     Mr. Mayaka, were those the notes that Dave held     17         Q. Do you recall what it was?
18     the key slice to?                                   18         A. No, I don't but my lawyers have it,
19                MS. McGOVERN: Object to the form.        19   the US lawyers will have it.
20            A. So I did not unlock anything with         20         Q. Okay.
21     Craig. We were sent things from Denis Mayaka.       21             MR. BRENNER: Has that been turned
22     BY MR. BRENNER:                                     22   or to us, Ms. McGovern?
23            Q. The encrypted file that Dave held a       23             MS. McGOVERN: Yes it has,
24     key slice to, it is your testimony that it is       24   Mr. Brenner. Those were the anonymous e-mails
25     still encrypted?                                    25   that were sent to you last year.
                                                Page 107                                                  Page 109
 1              RAMONA WATTS - CONFIDENTIAL                 1           RAMONA WATTS - CONFIDENTIAL
 2           A. Yes, and I am not sure if it is one         2   BY MR. BRENNER:
 3     file or several files, to be honest with you,        3         Q. Okay, so Miss Watts, you just told
 4     I actually really don't know. I think there are      4   me you received things in January; correct?
 5     several encrypted files. Dave doesn't, or didn't     5         A. I said I don't remember.
 6     hold one key Dave held several keys, and he was      6         Q. Okay.
 7     supposed to be sending them back in 2020.            7         A. I said I don't remember when
 8           Q. Supposed to be sending them back            8   I received them. I received lots of e-mails, I do
 9     via a bonded courier; correct?                       9   not know when I received them.
10           A. I do not know how he was supposed          10         Q. So it may have been as far back as
11     to send them back.                                  11   last June, is that your testimony?
12           Q. And regardless of how he was               12         A. No, I don't think so.
13     supposed to send them back, that still has not      13         Q. Right, it was this year, wasn't it,
14     happened; correct?                                  14   ma'am?
15           A. We have received some things, I do         15         A. I don't remember. It could have
16     not know what they are though. We sent them to      16   been December, it could have been January. It
17     the lawyers, but I don't think we received          17   would not have been so far back in June,
18     everything.                                         18   definitely not.
19           Q. What did you receive?                      19         Q. Okay.
20           A. Funny strings of numbers. I don't          20             MS. McGOVERN: I did just pose an
21     know what it was.                                   21   objection to the last question or rather
22           Q. Who from?                                  22   statement. If it was a question that was made,
23           A. I don't know, from a very strange          23   Mr. Brenner, I would like to make it clear on the
24     e-mail, a very strange e-mail. Not anyone I knew.   24   record, so there is no confusion here, that
25           Q. When was that?                             25   anything that has been received with respect to




                                                                                 28 (Pages 106 to 109)
